                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                    Court Minutes and Order
HEARING DATE: August 11, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     19-cv-1772-bhl
CASE NAME:    Amachree v. Barr et al
MATTER:       Status Conference
APPEARANCES:  John D. Gorby, Attorney for Plaintiff
              William E. Keeler, III, Attorney for Defendants Sheriff Dale J. Schmidt
              and The County of Dodge Wisconsin
TIME:         11:41 a.m. – 11:58 a.m.
COURTROOM DEPUTY: Kristine B.
              AUDIO OF THIS HEARING IS AT ECF NO. 66

       No one appeared for the Federal Defendants. The Court summarized the procedural
history of the case and explained why the current complaint fails to comply with Fed. R. Civ. P.
8(a), complicating analysis of the Federal Defendants’ Motion to Dismiss. Counsel for the
plaintiff and County Defendants confirmed the accuracy of the Court’s procedural summary and
acknowledged the logic of the Court dismissing the Complaint without prejudice for failure to
comply with Rule 8(a), while allowing Plaintiff the chance to replead. For the reasons stated,

       IT IS HEREBY ORDERED that the motion to dismiss, ECF No. 48, is GRANTED.
Plaintiff’s complaint is DISMISSED without prejudice as to all claims and all defendants for
failure to comply with Fed. R. Civ. P. 8(a). Plaintiff may file an amended complaint on or before
September 10, 2021.

       IT IS FURTHER ORDERED that counsel for the Federal Defendants, Assistant U.S.
Attorney Pawlak and Acting U.S. Attorney Frohling, must show cause in writing on or before
August 18, 2021 as to why no one appeared for the United States at the August 11, 2021 status
conference.

       IT IS FURTHER ORDERED that the motion to substitute and dismiss party, ECF No.
60, is DENIED as moot.

       Dated at Milwaukee, Wisconsin on August 11, 2021.
                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge



         Case 2:19-cv-01772-BHL Filed 08/11/21 Page 1 of 1 Document 67
